            Case 5:21-cv-00001-J Document 1-2 Filed 01/04/21 Page 1 of 4




                            IN AND FOR COMANCHE COUNTY
                                 STATE OF OKLAHOMA

KAMA FINDLEY                                                 *Attorney Lien Claimed
                                   STATE OF OKLA§OMA         *Jury Trial Demanded
                                     Comanche Co .nty
JEARMY FINDLEY,                          FILED in tri4
                                   Office of the    rt Clerk
                                                 Cou)
       Plaint?ffs,                       DEC 03 2029
                                                  )
V.
                                   BY            )        Case   # ea-docv-513
                                            Deputy)
WAL-MART STORES EAST,LP,                          )
                                                 )
JOHN DOE,                                         )
A Resident of Comanche County, OK                 )
                                                 )
       Defendants.                               )

                                          PETITION


TO THE HONORABLE JUDGE:

       COMES NOW,the Plaintiffs by and through their attorney of record, to file this petition

complaining of and against the named Defendants and in support, shows the court as follows:



                                           PARTIES

       1.      The Plaintiffs are residents of Comanche County, Oklahoma and may be served

with process their attorney of record.

       2.      Defendant Wal-Mart Stores East, LP is a Delaware Limited Partnership with its

principal place of business in Bentonville, Arkansas.

       3.      Wal-Mart Stores Inc. and Wal-Mart Stores East, LP are collectively referred to

herein as "Wal-Mart".

       4.      Upon information and belief, John Doe is a resident of Comanche County,

Oklahoma, who was employed by Wal-Mart on the date of the incident that is the subject of this
              Case 5:21-cv-00001-J Document 1-2 Filed 01/04/21 Page 2 of 4




lawsuit. Furthermore, Plaintiffs anticipate that the identify of John Doe will be elucidated by

discovery and Plaintiffs will, likewise, amend their Petition when that information is discovered.

                                                  II

                                   FACTUAL ALLEGATIONS

       5.       On May 3, 2020, Plaintiff, Kama Findley, was a patron at a Wal-Mart in Lawton,

Oklahoma(Comanche County, Oklahoma)located off 67th street.

       6.       While a patron at Wal-Mart, John Doe ran into Plaintiff with a stack of carts

thereby causing her personal injuries.

       7.       At all times relevant, John Doe was employed with Wal-Mart and acting within

the course and scope of his employment for Wal-Mart.

                                                  III

                                           NEGLIGENCE

       8.       Plaintiffs incorporate the previous allegations as if fully set forth herein.

       9.       Said acts and/or omissions constitute negligence.

       10.      Said negligence caused Plaintiffs personal injures more fully set forth in

"Damages" below.

                                                  IV

                  NEGLIGENT RETENTION,HIRING,& SUPERVISION

       1 1.     Plaintiffs incorporate the previous allegations as if fully set forth herein.

       12.      Upon information and belief, Wal-Mart knew or should have known that John

Doe had the propensity to create a situation resulting in harm to individuals like Kama Findley.

       13.      Wal-Mart had a duty to ensure said employee could not cause said harm.

       14.      Wal-Mart breached that duty.
             Case 5:21-cv-00001-J Document 1-2 Filed 01/04/21 Page 3 of 4




       15.      The breach of said duty caused Plaintiffs harm.

                                                   V

                                            DAMAGES

       16.      Damages Sustained by Kama Findley:

             a. Past and future physical pain and suffering;

             b. Past and future mental pain and suffering;

             c. Physical impairment;

             d. Physical disfigurement;

             e. Past lost earnings;

             f. Lost earning capacity;

             g. Past and future medical care and expense;

             h. Pre and post judgment interest; and

             i. Any other damages that are just.

       17.      Additionally, Plaintiffs were married at the time of the incident, and, as a result of

the incident, Jeremy Findley has suffered a loss of services, society, comfort, companionship,

and the marital relationship with his wife, and thus seeks damages for loss of consortium.

       18.      Additionally, pursuant to 23 OS § 9.1, Plaintiffs allege that Defendants' acts were

done with reckless disregard to the rights and safety of others.

                                                 VI
            Case 5:21-cv-00001-J Document 1-2 Filed 01/04/21 Page 4 of 4




                                              PRAYER

WHEREFORE,PREMISES CONSIDERED:

       Plaintiffs respectfully pray this Honorable Court, after jury trial on the merits, enter

judgment against Defendants in favor of Plaintiffs for an award of Damages in excess of

$75,000, as well as any other relief that is just.

                                                          Respectfully Submitted,

                                                          ZELBST,HOLMES,& BUTLER




                                                          Clay       OBA # 32152
                                                          clay@     .com
                                                          PO Box 365 / 411 SW 6th
                                                          Lawton, OK 73502-0365
                                                          580-248-4844(Tel)
                                                          580-248-6916(Fax)
